OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant acknowledges that the sentencing court had statutory power to impose the surcharge mandated by Penal Law § 60.35 (see by contrast, People v David, 65 NY2d 809, 810; People v Fuller, 57 NY2d 152, 156). However, he now maintains for the first time that the surcharge was unconstitutional as applied to him, in that it violated the ex post facto prohibition contained in the Federal Constitution (US Const, art I, § 10 [cl 1]). By not bringing this issue to the attention of the court at the time of sentence, defendant failed to preserve it for our review (People v Ingram, 67 NY2d 897; People v Lemon, 62 NY2d 745).
Defendant’s additional constitutional challenges to the statute are similarly unpreserved (see also, People v Barnes, 62 NY2d 702).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.